Per Curiam.
Notwithstanding the provisions of section 15 of the Municipal Court Code, we do not think the entry of the judgments in the borough of Manhattan, the borough of the creditor’s residence, instead of in one of the eight districts of the borough of Brooklyn, the debtor being a resident of Kangs county, warranted the vacatur of the judgments. By its terms section 543 of the Civil Practice Act is applicable to Supreme Court judgments. Order reversed, with ten dollars costs, and motion denied.
All concur. Present — Lydon, Frankenthaler and N oonan, J J.